The opinion of the court was delivered by
Martin, J.
Two objections have been made to the judgment of the court below in this case, both of which, we think, are sustained upon established principles of law. The words, as proved by the witnesses, are not in them» selves actionable, and if they were actionable, the variance between them and those laid in the declaration, is fatal.
We do not think it necessary to enter into a minute explanation of this case. The judgment of Baltimore county court is reversed, with costs to the appellant.
JUDGMENT reversed.